        Case: 3:19-cv-00300-jdp Document #: 95 Filed: 11/23/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 GEORGE TAYLOR,

                              Plaintiff,
        v.
                                                                  OPINION and ORDER
 THEODORE ANDERSON, JAMES MOORE,
 CHRISTOPHER BORTZ, BRANDON KLIEST,
                                                                       19-cv-300-jdp
 CHLOE WARE, CHRISTOPHER OLSON,
 DUSTIN ROHWER, and
 JONATHAN D. BOHNSACK,

                              Defendants.


       Pro se plaintiff George Taylor is currently incarcerated at Green Bay Correctional

Institution (GBCI). He says that officials at Columbia Correctional Institution (CCI), where

he was formerly incarcerated, violated his rights during and after a strip search. Two issues are

before the court. First, Taylor moves to compel defendants to produce photographs of Taylor’s

alleged injuries and video footage of the search from defendant Theodore Anderson’s body

camera. Dkt. 78. Second, defendants ask me to clarify my order on their motion for partial

summary judgment on exhaustion grounds. Dkt. 93.

       Regarding Taylor’s motion to compel, although I have already concluded that

defendants provided all responsive photographs, I directed defendants to respond to Taylor’s

explanation of why he believed he hadn’t received the footage from Anderson’s camera.

Dkt. 89. Defendants respond that Taylor has had access to Anderson’s footage for several

months and that he has viewed the footage. Dkt. 94. But they also say that they have learned

that footage from defendant James Moore’s body camera was mislabeled with defendant Chloe

Ware’s name, and that footage from the handheld camera operated by Ware wasn’t provided
        Case: 3:19-cv-00300-jdp Document #: 95 Filed: 11/23/20 Page 2 of 3




to GBCI when Taylor was transferred there. They say that both errors have been corrected and

that Taylor has now been able to view all three videos. Taylor also recently filed a motion to

amend his complaint based on viewing new video footage, Dkt. 90, which I denied as

unnecessary, Dkt. 92. I am convinced that defendants have provided all responsive footage to

Taylor, so I will deny his motion.

       Regarding defendants’ motion for clarification, they ask me to clarify whether any of

Taylor’s claims against defendants Dustin Rohwer, Christopher Olson, and Jonathan D.

Bohnsack survived my ruling on defendants’ exhaustion motion. In screening Taylor’s

complaint, I gave him leave to proceed on two sets of claims against these defendants. One

involved their refusal to give Taylor a mattress to sleep on in his cell, and the other involved

their refusal to obtain medical care for a cut on Taylor’s buttock. See Dkt. 13, at 5–6. I then

granted defendants’ motion for partial summary judgment in which they contended that Taylor

hadn’t exhausted his claims regarding the mattress, and I dismissed Rohwer, Olson, and

Bohnsack from the case. Dkt. 73. But defendants’ motion didn’t address Taylor’s medical-care

claims against these defendants, so dismissing them from the case was an error. Taylor’s

medical-care claims against defendants Dustin Rohwer, Christopher Olson, and Jonathan D.

Bohnsack are still in the case.

       In their motion, defendants ask for an extension of 30 days of the deadline for

dispositive motions, currently December 7, 2020. That deadline has already been extended

twice, and there is not room in the schedule for another lengthy extension. But I will give the

parties a shorter extension to December 21, 2020.




                                               2
Case: 3:19-cv-00300-jdp Document #: 95 Filed: 11/23/20 Page 3 of 3




                                  ORDER

IT IS ORDERED that:

1. Plaintiff George Taylor’s motion to compel discovery, Dkt. 78, is DENIED.

2. Defendants’ motion for clarification, Dkt. 93, is GRANTED in part. The portion of
   the court’s order on defendants’ motion for partial summary judgment, Dkt. 73,
   dismissing defendants Dustin Rohwer, Christopher Olson, and Jonathan D.
   Bohnsack from the case is VACATED.

3. The dispositive motions deadline is EXTENDED to December 21, 2020, with
   responses due on January 20 and replies on February 1. The remainder of
   defendants’ motion is DENIED.

Entered November 23, 2020.

                                  BY THE COURT:

                                  /s/
                                  ________________________________________
                                  JAMES D. PETERSON
                                  District Judge




                                     3
